t c summary opinion united_states tax_court garfield k windross and joyce p krakue-windross petitioners v commissioner of internal revenue respondent docket nos 7090-11s 1191-12s filed date garfield k windross and joyce p krakue-windross pro sese timothy r berry for respondent summary opinion panuthos special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for tax years and respectively respondent also determined sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for tax years and respectively after concessions the issues for decision are whether petitioners may deduct losses from their rental_real_estate_activities under the passive_activity_loss rules set forth in sec_469 and whether petitioners are liable for accuracy- related penalties under sec_6662 the parties agree that petitioners’ rental_activity should have been reported on schedules e supplemental income and loss as opposed to schedules c profit or loss from business for tax years and respondent determined in the notice_of_deficiency for tax_year that petitioners had omitted from income dollar_figure of capital_gains petitioners concede that they omitted dollar_figure and respondent concedes that petitioners did not omit dollar_figure respondent concedes that petitioners have substantiated schedule e expenses to the extent of the income reported from the rental real_estate activity respondent also concedes that petitioners did not omit interest_income of dollar_figure on their return and that petitioners are entitled to a mortgage interest_deduction of dollar_figure for tax_year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in oakland california when the petitions were filed garfield k windross petitioner worked as a consultant at hewlett- packard hp in and the years in issue hp permits certain employees to work from home and petitioner worked from home during the years in issue in hp paid petitioner dollar_figure in wages and he used hours of vacation time in hp paid petitioner dollar_figure in wages and he used hours of vacation time petitioner was paid as a full-time_employee and during the years in issue he was paid bimonthly for hours of work per pay_period in addition to working at hp petitioner with his wife owned two rental properties in and at the beginning of petitioners owned one two-unit rental property in san leandro california petitioners then purchased a commercial property in los angeles los angeles property in date the petitioner joyce p krakue-windross did not appear at trial and did not execute the stipulation of facts therefore the court will grant respondent’s motion to dismiss these cases as to joyce p krakue-windross for lack of prosecution see rule b the court will enter decisions as to petitioner joyce p krakue-windross consistent with the decisions to be entered as to petitioner garfield k windross los angeles property consisted of four commercial rental units one of which was a doctor’s office petitioner did not have any formal training in real_estate purchase sales or management working from home for hp provided petitioner with flexibility to manage his own schedule and only petitioner was involved in the rental_real_estate_activities during the years in issue petitioner researched rental properties acquired the los angeles property found financing for the rental properties listed the properties for rent and showed them to potential clients and wrote his own lease agreements he did not hire a property manager petitioners were interested in starting a property management or investment business and before purchasing the los angeles property they traveled several times from their home in oakland to los angeles to research properties in the los angeles area before petitioner established klade properties llc klade a property management company in date petitioner converted klade from an llc to a corporation petitioner maintained a calendar that reflects some of the work he completed related to the rental properties such as installing flooring tiling landscaping repairs and inspecting the properties he normally recorded his rental property activities on the calendar at the time he did the work but he did not record all of the activities on his calendar because some of the activities were ongoing at some point after each year in issue in response to an irs audit petitioner created logs one for each year in issue reflecting the amount of time he purportedly spent on the rental_real_estate_activities petitioner created the logs from memory and the information on his calendar petitioners filed timely joint federal_income_tax returns for tax years and petitioners reported the rental property income and expenses on schedules c and deducted losses of dollar_figure and dollar_figure for tax years and respectively on the basis of petitioner’s claim that he was a real_estate_professional during the years in issue on date and date respondent issued the deficiency notices to petitioners for tax years and disallowing the rental real_estate losses for each year and determining the deficiencies and accuracy-related_penalties for those years petitioners timely filed petitions with this court i burden_of_proof discussion the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioner contends that the burden_of_proof shifts to respondent petitioner however did not establish that he maintained all required records see sec_7491 petitioner therefore bears the burden_of_proof see rule a ii passive_activity_losses petitioner contends that all of the losses from his rental_real_estate_activities should be allowed as deductions because he was a real_estate_professional during the years in issue sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental real_estate activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however the rental activities of a taxpayer who is a real_estate_professional pursuant to sec_469 are not treated as per se passive activities sec_469 instead the rental activities are treated as a trade_or_business and are subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and is not engaged in a per se passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return the same spouse must satisfy each requirement id the parties dispute whether petitioner qualified as a real_estate_professional accordingly we focus on whether petitioner’s participation in the rental activities meets the requirements of sec_469 for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1 e income_tax regs there is nothing in the record indicating that petitioner elected to treat the rental properties as a single activity thus if petitioner meets the requirements of sec_469 and is a real_estate_professional the material_participation standard in sec_469 must be met with respect to each separate interest in rental real_estate see sec_469 sec_1_469-5t temporary income_tax regs fed reg date sets forth the methods of proof that may be used to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries this court has acknowledged that these temporary regulations do not explicitly state what records a taxpayer needs to maintain but we have consistently held that they do not allow a postevent ballpark guesstimate fowler v commissioner tcmemo_2002_223 goshorn v commissioner tcmemo_1993_578 we need not accept petitioner’s testimony and may reject it when inconsistencies or improbabilities render it unreliable see 403_f2d_403 2d cir aff’g tcmemo_1967_85 87_tc_74 during the years at issue petitioner had a full-time job at which he was paid for big_number hours of work per year petitioner asserted that the hp payroll records were an inaccurate reflection of the amount of work he actually performed for hp despite his contention petitioner provided nothing beyond his vague testimony that during my year i’m actually less than percent utilized by hp to refute the hours in the hp payroll records according to the logs of hours related to the rental_real_estate_activities that petitioner submitted he devoted big_number hours to the rental properties in and big_number hours in petitioner admitted that some of the hours listed in the logs were ballpark estimates petitioner did not provide any underlying documentary_evidence to substantiate all of the hours spent on the rental_real_estate_activities that are reflected in the logs or on his calendar though it is clear from the record that petitioner did spend some time on the rental_activity he has not established and we are not persuaded that more than one-half of his personal services were performed in real_property trades_or_businesses in the years at issue because he did not qualify as a real_estate_professional under sec_469 we need not further consider whether he materially participated in the rental activities either in total for purposes of sec_469 or individually to avoid passive characterization as to each specific property see sec_469 we note that sec_469 provides an exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participated in a rental real_estate activity can deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income equals or exceeds dollar_figure sec_469 e f without the passive_activity_loss taken petitioners’ adjusted_gross_income for and is dollar_figure and dollar_figure respectively see 135_tc_365 therefore they are not entitled to deduct any passive_activity_losses in excess of gross rentals under sec_469 iii penalties respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax with respect to each year in issue sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent has the burden of production with respect to the accuracy-related_penalty see sec_7491 the underpayments of tax required to be shown on petitioners’ and federal_income_tax returns are due to substantial understatements of income_tax because the understatements exceed dollar_figure and are greater than of the tax required to be shown on the return see sec_6662 d sec_1 b income_tax regs respondent’s burden of production under sec_7491 has been satisfied the accuracy-related_penalty is not imposed however with respect to any portion of an underpayment if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to such portion sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id sec_469 and its regulations cover a highly complex area of the internal_revenue_code petitioner contends that his employment at hp should not disqualify him from being a real_estate_professional since he acted as a real_estate_professional when he researched acquired and rented the properties as well as wrote his own leases petitioner is not a tax expert or experienced in tax matters and we conclude on the basis of the entire record that he acted in good_faith in reporting the rental_activity on his schedules c substantiating the expenses_incurred in the rental_activity and maintaining some recordkeeping of the hours he spent on the rental_activity after considering all the facts and circumstances and considering the complexity of compliance with this internal_revenue_code provision we conclude that petitioners are not liable for the accuracy-related_penalty under sec_6662 for taxable years and to reflect the foregoing decisions will be entered under rule as to petitioner garfield k windross and orders of dismissal and decisions will be entered as to petitioner joyce p krakue-windross
